DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 07/11/2022, in which claims 1-4 were amended, claims 8-14 were cancelled, claims 6-7 were withdrawn, has been entered.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “removing portions of the first polysilicon layer while maintaining a pair of polysilicon blocks of the first polysilicon layer respectively disposed under one of the insulation blocks” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 recites the limitation “removing portions of the first polysilicon layer while maintaining a pair of polysilicon blocks of the first polysilicon layer respectively disposed under one of the insulation blocks.” However, the specification does not describe the above claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, claim 1 recites the limitation “removing portions of the first polysilicon layer while maintaining a pair of polysilicon blocks of the first polysilicon layer respectively disposed under one of insulation blocks.” However, Fig. 1D shown that one of polysilicon blocks of the first polysilicon layer respectively disposed under one of insulation blocks. Nowhere in the specification and the drawings discloses a pair of polysilicon blocks of the first polysilicon layer respectively disposed under one of insulation blocks as claimed. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 1. Accordingly, claim 1 and all claims depending therefrom were not in possession of Applicant at the time of filing.
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “the insulation blocks having a respective first side and a respective second side, wherein the respective first sides facing face toward each other and the respective second sides face facing away from each other”. There is insufficient antecedent basis for the limitation “first sides” and “second sides” in the claim because previous limitation of “the insulation blocks having a respective first side and a respective second side” does not recite a plurality of first sides and a plurality of second sides but only recites a single first side and a single second side.   

In addition, claim 1 recites “the first and second sides” in line 10. It is unclear whether the limitation refers to the first side and the second side of one of the insulation blocks or the limitation refers to the respective first sides and the respective second sides of the insulation blocks. 
In addition, claim 1 recites “the first and second sides of the one insulation block” in line 14. There is insufficient antecedent basis for this limitation in the claim.
In addition, claim 1 recites “the second side of one of the insulation blocks” in lines 27-28. There is insufficient antecedent basis for this limitation in the claim.
In addition, claim 1 recites “the second side of another one of the insulation blocks” in line 29-30. There is insufficient antecedent basis for this limitation in the claim.
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
For the purpose of this Action, the limitation of “removing portions of the first polysilicon layer while maintaining a pair of polysilicon blocks of the first polysilicon layer respectively disposed under one of insulation blocks” will be interpreted and examined as --removing portions of the first polysilicon layer while maintaining a pair of polysilicon blocks of the first polysilicon layer, one of polysilicon blocks respectively disposed under one of insulation blocks--.
For the purpose of this Action, the limitation of “the first and second sides” of claim 1 will be interpreted as -- the respective first sides and the respective second sides--.
For the purpose of this Action, the limitation of “the insulation blocks having a respective first side and a respective second side, wherein the respective first sides facing face toward each other and the respective second sides face facing away from each other” of claim 1 will be interpreted as --each of the insulation blocks having a respective first side and a respective second side, wherein the respective first sides facing face toward each other and the respective second sides face facing away from each other--.
For the purpose of this Action, the limitation of “the first and second sides of the one insulation block” of claim 1 will be interpreted and examined as -- first and second sides of each of the insulation blocks--
For the purpose of this Action, the limitation of “the second side of one of the insulation blocks” of claim 1 will be interpreted and examined as --a second side of one of the insulation blocks--. 
For the purpose of this Action, the limitation of “the second side of another one of the insulation blocks” of claim 1 will be interpreted and examined as -- a second side of another one of the insulation blocks--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US Pat. 9406687).
Regarding claim 1, Yang et al. discloses in Fig. 2a-2p a method of forming a pair of non-volatile memory cells comprising: 
forming a first insulation layer [232] on a semiconductor substrate [105][column 7]; 
forming a first polysilicon layer [234] on the first insulation layer [232] in a first polysilicon deposition process [column 7]; 
forming a pair of spaced apart insulation blocks [139 or 136] on the first polysilicon layer [234], each of the insulation blocks [139 or 136] having a respective first side and a respective second side, wherein the respective first sides facing face toward each other and the respective second sides face facing away from each other [column 8]; 
forming insulation spacers [133, 164, 165, 266] adjacent the respective first sides and the respective second sides [Fig. 2g]; 
reducing a width of the insulation spacers [133, 164, 165, 266] adjacent the first sides [Fig. 2j]; 
removing portions of the first polysilicon layer [234] while maintaining a pair of polysilicon blocks [134] of the first polysilicon layer, one of polysilicon blocks [134] respectively disposed under one of insulation blocks [139 or 136] and the insulation spacers [133, 164, 165, 266] adjacent first and second sides of each of the insulation blocks [139 or 136][Fig. 2g]; 
forming a source region [124] in the substrate and between the pair of insulation blocks [139 or 136]; 
removing the insulation spacers [165 and 266] to expose end portions of each of the pair of polysilicon blocks [134] of the first polysilicon layer [Fig. 2j]; 
forming a layer of insulation material [168] that at least extends along the exposed end portions of each of the pair of polysilicon blocks [134] of the first polysilicon layer [Fig. 2o]; 
forming a second polysilicon layer over the substrate and the pair of insulation blocks in a second polysilicon deposition process [fig. 2p, columns 12-13]; 
removing portions of the second polysilicon layer while maintaining a first polysilicon block [150], a second polysilicon block [140 left] and a third polysilicon block [140 right] of the second polysilicon layer, wherein: 
the first polysilicon block [150] is disposed between the pair of insulation blocks and over the source region [124], 
the second polysilicon block [140 left] is disposed adjacent a second side of one of the insulation blocks, and 
the third polysilicon block [140 right] is disposed adjacent a second side of another one of the insulation blocks; 
forming a first drain region [122 left] in the substrate and adjacent the second polysilicon block [140 left]; and 
forming a second drain region [122 right] in the substrate and adjacent the third polysilicon block [140 right].

Regarding claim 4, Yang et al. discloses in column 7 wherein the spaced apart insulation blocks [139] are formed of nitride, oxide, or a composite of layers including both oxide and nitride [nitride].

Regarding claim 5, Yang et al. discloses in column 7 wherein the first insulation layer [232] is formed of oxide or nitrogen treated oxide [oxide].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822